Name: 1999/123/EC: Commission Decision of 9 February 1999 ceasing registration of television camera systems' modules, kits, sub-assemblies and parts thereof and terminating the investigation concerning the alleged circumvention of anti-dumping measures imposed by Council Regulation (EC) No 1015/94, on imports of certain television camera systems originating in Japan (notified under document number C(1999) 276)
 Type: Decision
 Subject Matter: Asia and Oceania;  communications;  international trade;  competition;  trade
 Date Published: 1999-02-12

 Avis juridique important|31999D01231999/123/EC: Commission Decision of 9 February 1999 ceasing registration of television camera systems' modules, kits, sub-assemblies and parts thereof and terminating the investigation concerning the alleged circumvention of anti-dumping measures imposed by Council Regulation (EC) No 1015/94, on imports of certain television camera systems originating in Japan (notified under document number C(1999) 276) Official Journal L 038 , 12/02/1999 P. 0056 - 0057COMMISSION DECISION of 9 February 1999 ceasing registration of television camera systems' modules, kits, sub-assemblies and parts thereof and terminating the investigation concerning the alleged circumvention of anti-dumping measures imposed by Council Regulation (EC) No 1015/94, on imports of certain television camera systems originating in Japan (notified under document number C(1999) 276) (1999/123/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 905/98 (2), and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE (1) On 18 March 1998, the Commission received a complaint concerning the alleged circumvention of definitive anti-dumping duties imposed by Council Regulation (CE) No 1015/94 (3), as last amended by Regulation (EC) No 1952/97 (4) on television camera systems (hereinafter referred to as TCS) originating in Japan, by imports of TCS modules, kits, sub-assemblies and parts originating in Japan used for the assembly of complete TCS in the Community.(2) The complaint was lodged by Philips Broadcast Television Systems Bv, Community producer of TCS representing a major proportion of the total Community production of the product concerned pursuant to Article 4(1) and Article 5(4) of Regulation (EC) No 384/96 (hereinafter referred to as the 'Basic Regulation`).(3) The complaint contained evidence of circumvention concerning two producers/exporters, namely Ikegami Tsushinki Co. Ltd (hereinafter referred to as Ikegami/Japan) and Sony Corporation (hereinafter referred to as Sony/Japan), by assembly/completion operations of their related importers in the European Community. There was no prima facie evidence of assembly/completion operations of other Japanese exporters/producers. No other company made itself known to the Commission during the investigation.(4) The Commission, after consultation, by Regulation (EC) No 1178/98 published in the Official Journal of the European Communities (5) initiated an investigation concerning the alleged circumvention of definitive anti-dumping duties imposed by the abovementioned Council Regulation on TCS originating in Japan by imports of TCS modules, kits, sub-assemblies and parts thereof originating in Japan and currently classifiable within the following CN-codes: ex 8504 31 90, ex 8525 30 90, ex 8529 90 72, ex 8529 90 81, ex 8529 90 88, ex 8536 90 10, ex 8538 90 99, ex 8542 13 72, ex 8531 20 59, ex 8531 20 80, ex 8538 10 00, ex 8538 90 91 and ex 9002 90 90.(5) The Commission also directed custom authorities, pursuant to Article 14(5) of the Basic Regulation, to register imports of the abovementioned parts.(6) The Commission officially advised the exporting producers and importers concerned, the representatives of the exporting country and the complainant Community producer of the initiation of the investigation. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limits set out in the Regulation initiating the proceeding.B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (7) By letter of 17 December 1998 to the Commission, Philips Broadcast Television Systems Bv formally withdrew its complaint.(8) In accordance with Article 9(1) of the Basic Regulation, when the complainant withdraws its complaint the proceeding may be terminated unless such termination would not be in the Community interest.(9) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given opportunity to comment. No comments were received indicating that such termination would not be in the Community interest.(10) The Commission therefore concludes that the present proceeding concerning the alleged circumvention of definitive anti-dumping duties in force imposed on TCS originating in Japan by imports of TCS modules, kits, sub-assemblies and parts thereof originating in Japan should be terminated without imposition of protective measures. Consequently, the registration of the parts concerned should be ceased,HAS DECIDED AS FOLLOWS:Article 1 The investigation concerning the circumvention of the anti-dumping duties imposed by Regulation (EC) No 1015/94 on imports of television camera systems originating in Japan by imports of television camera systems modules, kits, sub-assemblies and parts thereof originating in Japan and currently classifiable within the CN-codes ex 8504 31 90, ex 8525 30 90, ex 8529 90 72, ex 8529 90 81, ex 8529 90 88, ex 8536 90 10, ex 8538 90 99, ex 8542 13 72, ex 8531 20 59, ex 8531 20 80, ex 8538 10 00, ex 8538 90 91 and ex 9002 90 90, initiated by Regulation (EC) No 1178/98, is hereby terminated.Article 2 Regulation (EC) No 1178/98 is hereby repealed.Done at Brussels, 9 February 1999.For the CommissionLeon BRITTANVice-President(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 128, 30. 4. 1998, p. 18.(3) OJ L 111, 30. 4. 1994, p. 106.(4) OJ L 276, 9. 10. 1997, p. 20.(5) OJ L 163, 6. 6. 1998, p. 20.